Citation Nr: 1532290	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  14-04 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from January 1978 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Pittsburgh, Pennsylvania.  

Despite the RO's apparent decision to reopen the previously denied PTSD claim, the Board must review the appeal on a de novo basis and consider whether new and material evidence has been received.  See 38 U.S.C.A. §§ 5108 and 7104(b); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also Ashford v. Brown, 10 Vet. App. 120 (1997).  The Board has characterized the claim as service connection claim for an acquired psychiatric disability, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran was afforded a June 2014 videoconference hearing before the undersigned.   A hearing transcript is of record in the Virtual VA electronic folder.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a May 2009 decision, the RO denied service connection for PTSD.  The Veteran filed a timely notice of disagreement and a statement of the case was issued in November 2009.  He did not perfect an appeal.  

2.  The evidence received since the May 2009 decision relates to an unestablished fact necessary to substantiate the PTSD claim and raises a reasonable possibility of substantiating the claim. 

3.  A psychiatric disability, including PTSD did not have its clinical onset in service and is not otherwise related to active duty; a psychosis was not exhibited within the first post service year.  

4.  Chronic bilateral knee disability did not have its clinical onset in service and is not otherwise related to active duty; degenerative joint disease of the knees was not exhibited within the first post service year.  


CONCLUSIONS OF LAW

1. The May 2009 rating decision denying a claim for service connection for psychiatric disability, to include PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014).
 
2. The evidence presented since the May 2009 rating decision is new and material, and the claim for service connection for psychiatric disability, to include PTSD is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for an acquired psychiatric disability, to include PTSD are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.303(b), 3.304(f), 3.307, 3.309 (2014).

4.  The criteria for service connection for bilateral knee disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.303(b),  3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

VA provided adequate notice in an August 2010 letter, including notice in light of Kent v. Nicholson, 20 Vet. App. 1 (2006); VAOPGCPREC 6-2014 (VA not obligated provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim).  He was specifically instructed to complete VA Form 21-0781 with details of his alleged PTSD stressor to facilitate a search for corroborating service department records.  The Veteran does not contend that any of his claims are prejudiced by a notification deficiency and none has been identified by the Board.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  A remand for additional notification about how to substantiate the claims is not necessary.  

VA's duty to assist the Veteran in the development of the claims includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that the RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including STRs, personnel records, VA medical records, and Social Security Administration (SSA) records.  The RO obtained all available service records and created a February 2012 Formal Finding of lack of information to corroborate alleged stressor.  It documented that the Veteran was specifically requested to submit details about his alleged stressor to facilitate a records search.  The information he provided was insufficient to warrant a Joint Services Records Research Center (JSRRC) request for additional records.  (See April 2009 Personnel Information Exchange System (PIES) response).  At the hearing, the Veteran indicated that he would request medical records from the early 1980s from a private facility and directly submit them to VA.  He has not done so.  Based on entire record, a remand to obtain additional records would raise no reasonable possibility of substantiating the claim.  38 C.F.R. § 3.159(d).  

VA provided an adequate medical examination and opinions.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was afforded a March 2011 VA knee examination and a January 2014 VA psychiatric medical opinion.  The medical opinions were based upon a complete review of the claims folder.  At the June 2014 hearing, the representative asserted that the medical opinions were inadequate because the examiner did not have complete access to the record.  The Board finds this assertion to be without merit.  Both March 2011 and January 2014 VA medical opinions reflect that the claims file was reviewed in detail.  

The Board notes that the January 2014 VA examiner referred to the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 5th ed. (DSM-V).  The Board recognizes that the Veterans Benefits Administration now utilizes DSM-V; however, the VA Secretary has indicated that the change does not apply to claims pending before the Board, such as this one.  79 Fed. Reg. 45094 (Aug. 4, 2014).  In this particular case, the examiner states that he does not find the Veteran's narrative of physical abuse in confinement believable and explains why.  The DSM edition is immaterial since the medical opinion suggests the narrative underlying any psychiatric diagnosis is not credible.  For these reasons, the Board considers the VA examination and medical opinions adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
	
The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); see also 77 Fed. Reg. 23128 -01 (April 18, 2012).

At the June 2014 hearing, the undersigned identified the issues on appeal and the general service connection criteria to substantiate the claims.  The Veteran provided testimony as to his medical history and all treatment received.  He does not asserted prejudice from the hearing.  The duties imposed by Bryant were thereby met.

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  

II.  New and material evidence

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The Veteran's claim for service connection for PTSD was last previously denied in a November 2009 statement of the case due to absence of a stressor.  The Veteran's narrative about physical abuse while detained by civilian Japanese authorities was rejected as due to willful misconduct.  38 C.F.R. §§ 3.1(m), (n), 3.301.  The evidence considered at that time included VA medical records from January 2009 to October 2009, June 2009 letter from Dr. T.S. in support of the claim, STRs, personnel records, and various contemporaneous statements from the Veteran concerning his alleged PTSD stressors.  

Since the May 2009 RO decision, updated VA treatment records, additional statements from the Veteran, SSA records, and the June 2014 hearing transcript have been obtained.  Newly received VA treatment records show that the Veteran continued to be treated for PTSD, but also for additional psychiatric diagnoses to include bipolar disorder, substance abuse, and dysthymia.  Notably, the Veteran continued to report that he was falsely accused of the robbery that resulted in his detention by civilian authorities in Japan.  See March 2010 VA treatment records.  He presented a similar report at the June 2014 hearing.  For purposes of reopening, the Board presumes that the Veteran is credible in his continued reports that he was falsely imprisoned when the stressor occurred.  Justus, supra.  His reports support the occurrence of an in-service stressor that is not due to willful misconduct.  The record also raises the issue of additional psychiatric diagnoses that were not considered in the previously denied PTSD claim.  Clemons, supra.  Thus, the additionally received evidence is considered new and material evidence.  The petition to reopen a previously denied claim for PTSD is granted.  Id.; 38 U.S.C.A. § 5107(b).  

III.  Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this instance, degenerative joint disease and psychosis qualify as 38 C.F.R. § 3.309(a) chronic diseases, and the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) must be considered for these claims. 

Service connection for psychosis and degenerative joint disease, as 38 C.F.R. § 3.309(a) chronic diseases, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  The Veteran is not shown to have any form of psychosis or arthritis within the first post-service year.  Accordingly, the presumption is not beneficial to the Veteran in this case.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

(i)  Acquired psychiatric disability

The Board has granted the Veteran's petition to reopen this claim and broadened the scope of the claim to include additional psychiatric diagnoses raised by the record.  Clemons, supra.  The Veteran has had the opportunity to present evidence and argument in support of his appeal as discussed above.  There is no indication that the Board's present review of the underlying service connection claim, to include additional psychiatric diagnoses raised by the record, will result in any prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Supplementary regulations govern PTSD claims, in addition to the general service connection laws and regulations noted above.  38 C.F.R. § 3.304(f).  For PTSD claims, the record must include (1) medical evidence diagnosing PTSD in conformance with the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV) criteria; (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  Id.; Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  Briefly, the Board notes that this claim was not pending before the agency of original jurisdiction on August 4, 2014, and the DSM-4 applies to this claim.  See 79 Fed. Reg. 45094 (Aug. 4, 2014); April 2014 certification of appeal.  

In this case, the Veteran's alleged stressors pertain to physical and verbal abuse by Japanese civilian authorities and in some reports, fellow service members and superiors.  He does not allege any stressors relating to combat or fear of hostile military activity.  Consequently, the Veteran's alleged stressors generally must be corroborated by credible supporting evidence.  Cohen, supra.; Doran v. Brown, 6 Vet. App. 283 (1994); 38 C.F.R. § 3.304(f).  

March 1980 personnel records show that the Veteran made abusive and threatening comments toward a fellow service member.  The comments concerned the victim's sexual orientation and background.  The Veteran received reduced pay for one month and extra duty and restricted liberty for two weeks.  He was counseled about the possible effects of the incident on his ability to hold a security clearance.    

April 1, 1980 personnel records show that the Veteran was disciplined for violating a lawful order of a Staff Sergeant.  It appears that he was ordered to return to his Company at Camp Schwab (Okinawa, Japan) due to intoxication.

April 4, 1980 personnel records reflect that the Veteran's security clearance was changed from Top Secret to Secret.

August 1980 personnel records document that the Veteran was counseled on his substandard performance of duty, lack of initiative, lack of respect for authority, and poor attitude.  He was warned that unless improvements were made in his technical and professional efficiencies that appropriate administrative and legal action would be taken, including possible reduction for incompetency.  A September 1980 report indicates that the Veteran refused to sign the August 1980 warning.  

December 1980 personnel records reflect that the Veteran was placed on a legal hold for alleged larceny.  It noted that he was scheduled for separation on January 25, 1981.  

January 7, 1981 Report of Medical History for separation showed that the Veteran described himself in good health.  He did not take medication.  He limited his current and previous medical history to endorsements of possible hypertension and broken bones.  He detailed that he was advised to have an operation for his right leg when a "pin came out" at a New York hospital.   The Veteran underwent a contemporaneous clinical evaluation.  Clinical findings were grossly normal with the exceptions of a scar noted on the right lower extremity and blood pressure of 160/100.  The examiner indicated that the Veteran was qualified to perform duty of his rank at sea, field, and on foreign shores.   

January 16, 1981 personnel records show that the Veteran was involuntarily extended beyond duty in Japan due to involvement with Japanese civilian authorities.  He received a 1 year forced labor sentence (suspended for 3 years) for assault and robbery.  The commanding officer reported that the Veteran was not recommended for retention.  

On a January 20, 1981 Dental Health Questionnaire, the Veteran denied having any recent illness, major weight change, or medication.  

On January 21, 1981, the Veteran had a separation physical examination at Camp Pendleton, California.  Clinical findings were grossly normal.  It was noted that the Veteran had elevated blood pressure on January 9, 1981.  Contemporaneous blood pressure was 130/70 and the Veteran was not on hypertensive medication.  The examining physician stated that the Veteran was qualified for discharge and to full duty, including field and foreign duty.  

December 2008 VA treatment records reflect that the Veteran sought treatment for substance abuse problems.  He had a history of two prior rehabilitation treatments outside of VA.  He detailed his substance use as crack cocaine with his last use in August 2008.  He also used marijuana on a daily basis.  He rarely used alcohol and denied any other drug use.  He denied having withdrawal symptoms.  He last worked in August 2008 in "packaging."  He described his general health as good.  He reported that he worked in communications while in the military.  He stated that he was stationed in both Okinawa and Philippines.  He denied any combat exposure.  Mental status examination (MSE) showed the Veteran to exhibit an upbeat mood.  His affect was full and appropriate.  He denied any homicide or suicide ideation.  The examiner diagnosed cocaine dependence and marijuana dependence.  He was admitted for 21 day rehabilitation.  

February 2009 VA treatment records indicate that the Veteran was discharged from the substance abuse treatment program (SATP) for threatening behavior toward another Veteran and the staff.  

In his February 2009 claim, the Veteran reported that he was subject to racism in service from service members and his superiors.  Consequently, he received a lower performance appraisal than warranted.  He cited an instance where he refused unwanted advance from a service member and it resulted in him being "written up" as making a threat.  In another written statement, the Veteran detailed his incarceration by Japanese civilian authorities.  During his incarceration, he was verbally abused by being informed that no one from the military would assist him and pressured to confess.  He described physical abuse by being forced to squat for long periods of time.  He was forced to eat disgusting food and use a dirty toothbrush.  Since then, he had experienced mood disturbances, intrusive memories, and reaction to stimuli associated with the traumatic experience.  He denied committing any crime.  His reports also refer to being unjustly removed from ship in the Philippines due to the racist nature of his Staff Sergeant.  He was emotionally distraught over the incident and reported it to another superior.  His reports about racism were dismissed.  He also detailed how the performance ratings in school were changed due to racism.  Since the military, he had been emotionally distraught and it had greatly diminished his social and occupational functioning.       

March 5, 2009 VA mental health clinic (MHC) records show that the Veteran had a behavioral assessment.  After last month's irregular SATP discharge, he relapsed immediately to substance abuse.  He denied the allegation of threatening behavior leading to his irregular SATP discharge.  He denied any prior psychiatric treatment or symptoms of depression, mania, and anxiety.  However, he stated that he had a low mood following his divorce and from learning his ex-wife had another relationship.  His ex-wife had a restraining order against him because of his threatening behavior towards her new boyfriend.  For his abuse history, the Veteran reported an episode of sexual abuse as a young child.  He reported that he had not talked to anyone about it and was unsure if the episode continued to bother him.  Mental status examination (MSE) was unremarkable.  He reported that he last worked in January 2008 for "maintenance" and wanted to find another job.  He also reported being on probation for welfare fraud and under a restraining order until 2011.  He was currently homeless.  The examiner diagnosed cocaine and alcohol dependence and cannabis abuse.  She recommended several programs for the Veteran.  PTSD screen was negative.  The Veteran also denied a history of military sexual trauma.  

March 6, 2009 VA MHC addiction psychiatry therapist records show that the Veteran reported being tortured for 13 days while in custody of Japanese civilian authorities.  The incident started when he was racing with a friend and a Japanese policeman stopped and detained them.  The policeman asked him to confess to stealing a women's pocketbook.  He refused and was then arrested.  While detained, he was tortured by being forced in a kneeling position and remaining there for 5 hours twice a day.  He experienced extreme pain and was unable to walk.  He was threatened with being beaten by an automobile fan belt if he moved.  He was later convicted of the theft, but given a suspended sentence.  He expressed anger that no one from the military helped him.  He had only informed his wife about the experience.  He reported several PTSD symptoms attributable to the stressor.  The examiner assessed insomnia and untreated chronic PTSD.  

March 10, 2009 VA MHC psychiatric attending records reflect that the Veteran had a history of sleep difficulties following his imprisonment in Japan.  He also had difficulty with substance abuse.  MSE was notable for melancholy mood, prior suicide ideation, and limited judgment and insight.  The examiner assessed PTSD with insomnia, depression, and substance dependence.  

May 2009 VA treatment records reflect that the Veteran was admitted to an inpatient PTSD program.  He related a similar stressor narrative about being tortured while falsely imprisoned in Japan and reported an extended history of physical, emotional, and sexual abuse as a child.  

On June 16, 2009, Dr. T.S. authored a letter in support of the claim.  He noted that the Veteran was currently participating in a residential PTSD program.  He had served as the Veteran's treatment coordinator since his May 6, 2009 admission.  He reported that the Veteran had a substance abuse history dating to separation and was due to his intensifying PTSD symptoms.  He recounted the Veteran's reported stressor of being falsely accused of stealing a woman's pocketbook and subsequent detention.  The Veteran reported being tortured while in Japanese custody and not receiving any help from the military.  He then began having PTSD symptoms that greatly affected his post-service social and occupational functioning.  Dr. T.S. believed the Veteran currently had PTSD attributable to his reported military stressor.  

August 2009 VA treatment records reflect that the Veteran was transferred to domiciliary care for PTSD symptom management.  For his social history, he described himself as an "energetic child" and often received beatings for his behavior.  He also related one episode of sexual abuse and possibly more episodes, but he could not recall details for more than one episode.  He had been married for 30 years and had three adult children.  He divorced in April 2008 and cited his substance abuse as the cause.  He repeated the narrative of being tortured while detained in a Japanese prison.  He was last employed in 2008 as a forklift driver and otherwise had a history of sporadic employment due to his substance abuse problems.  

In a September 2009 letter, the Veteran reiterated that he was falsely accused of theft in Japan and it was not the result of misconduct.    

September 2009 SSA psychiatric examination showed that the Veteran had been treated for PTSD.  He related the narrative about being falsely accused of theft in Japan and being tortured in civilian detention.  He had had PTSD since then.  The examiner diagnosed PTSD, mood disorder, and past history of alcohol and substance dependence.  

In October 2009, the Veteran was dismissed from the compensated work therapy (CWT) program due to his inability to comply with administrative requirements and aggressive/ threatening behavior toward co-workers and administrators.  It was noted that the Veteran was being discharged from the domiciliary program for similar behaviors.  

November 2009 VA substance abuse treatment records reflect that the Veteran recently had an irregular discharge from the domiciliary care program due to irritable behavior.  He reported physical abuse and an episode of sexual abuse from childhood.  He denied any symptoms relating to those stressors.  Rather, he believed his current psychiatric symptoms were related to his detainment and torture in Japan.  Since separation, he had experienced poor social and occupational functioning.  

July 2011 VA treatment records reflect that the Veteran reported the stressor narrative about his Japanese imprisonment.  He reported being chronically depressed with brief periods of euphoria.  He had recently stopped abusing drugs.    MSE was notably for occasionally auditory hallucinations and limited judgment and insight.  The examiner diagnosed PTSD, bipolar disorder, and polysubstance abuse/ dependence.    

August 2011 VA treatment records reflect that the Veteran had evaluation for anxiety symptoms.  His subjective reports indicate that he believed his PTSD symptoms had subsided, but he continued to experience insomnia.  He reported being substance free for approximately three months.  He was currently unemployed, but wanted to start CWT.  MSE was unremarkable.  The examiner assessed an adjustment disorder and substance abuse, in early remission.

In January 2014, a VA psychiatric medical opinion was obtained.  The examiner reviewed the claim folder.  She expressed a negative medical opinion for any psychiatric diagnosis.  She explained from review of the claims folder that there was no evidence that the Veteran was tortured in Japan, nor was he treated for any psychological or physical complaints related to his detention.  She believed that the Veteran did not endorse "the full constellation of symptoms" for PTSD.  She noted that the Veteran had a long history of substance abuse and treatment.  His primary diagnosis had consistently been polysubstance abuse or dependence in various phases of activity or remission.  

At the June 2014 hearing, the Veteran reported that he did not realize he had psychiatric problems for many years.  In service, he recalled having a footrace with his friend back to the base.  They were suddenly stopped by Japanese police officers and detained.  Although they did not have the allegedly stolen item, they were accused of stealing a woman's pocketbook.  The Veteran was imprisoned for two weeks and separated from his friend.  Ultimately, he received a suspended sentence.  He was emotionally distraught over the military's refusal to assist him.  He believed racism was prevalent in the military.  While detained, he was given a questionable toothbrush and instead cleaned his teeth with his undershirt.  He was fed disgusting food.  He felt physically threatened by the circumstances.  Since the incident, he constantly had intrusive memories about it.  He had difficulty working and finally started psychiatric treatment in 2008 when he was going through his divorce.  He had legal difficultly after being kicked out of his home.  After being released from jail, he started drug and alcohol treatment at VA.  He told the treatment providers about his history and was diagnosed with PTSD.  He developed a close relationship with Dr. T.S. and believed he had a better understanding of his symptoms.     

The Veteran contends that service connection for an acquired psychiatric disability, to include PTSD, is warranted.  As explained below, the Board finds that the preponderance of the evidence is against the claim, and it must be denied.  

The medical records show that treating clinicians have diagnosed PTSD based upon the Veteran's alleged stressor of being falsely imprisoned by civilian Japanese authorities in service.  The Veteran is certainly competent to report on the circumstances of his imprisonment and belief in his innocence.  See Layno, 6 Vet. App. at 469; see Jandreau, 492 F.3d at 1377.  The Board must weigh the Veteran's credibility in these reports.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the appellant.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").

The Veteran's alleged stressor raises the issue of willful misconduct.  38 C.F.R. §§ 3.1(m), (n), 3.301.  He steadfastly denies that he committed any crime or other willful misconduct resulting in the detention.  The contemporaneous record does not support his claim.  He was retained by Japanese authority for the alleged crime.  There is no indication in the military record that he was wrongly accused.  He was not recommended for retention.  Personnel records in the preceding year reflect several instances of misconduct; he was cautioned of the possible effects on his security clearance and eventually his security clearance was changed from Top Secret to Secret.  

However, assuming without conceding that the Veteran was wrongfully detained, his assertions about being tortured by civilian authorities are inconsistent with the contemporaneous service department records.  Service records confirm that he was briefly in the custody of Japanese civilian authorities for alleged larceny in December 1980.  However, the records are completely devoid of any report or inference that the Veteran was psychologically or physically abused in custody.  STRs include two medical history questionnaires and clinical evaluations contemporaneous with his detention.  (January 7, 1981 Report of Medical History and evaluation; January 20, 1981 Dental Health Questionnaire; January 21, 1981 physical examination).  No reports or clinical findings suggestive of psychological or physical abuse are made in these records.  The Veteran had two opportunities to freely relate any recent health problems in his questionnaires.  Id.  It is reasonable to infer that if the Veteran had been abused during his detention some report would have been made by either him or examining clinicians.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (silence in medical records may be relevant evidence that symptoms were not present if the record would normally have recorded such symptoms).  The initial claims of torture at the hands of Japanese authority were made contemporaneous with his initial claim for compensation for PTSD many years after service.  The Board finds that the Veteran's reports of torture are not convincing due to their inconsistency with contemporaneous reports by him and clinical evaluations found within STRs and personnel records.  Id.; Caluza, 7 Vet. App. at 510-511.

The Board has also considered Dr. T.S.'s June 2009 letter in support of the claim.  He had treated the Veteran and concluded that a PTSD diagnosis was warranted based upon the Veteran's reported in-service detention stressor.  Dr. T.S. is competent to render a psychiatric diagnosis.  However, his diagnosis is dependent upon the Veteran's veracity in describing his stressors.  Dr. T.S.'s report does not indicate that he reviewed any service department records, and consequently he does not address the pattern of behavioral problems prior to detention and lack of contemporaneous reports of psychological or physical symptoms pertaining to the alleged abuse.  Without a complete review of the record, the Board does not find Dr. T.S.'s letter probative to show an in-service stressor.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Caluza, 7 Vet. App. at 510-511.

Meanwhile, the January 2014 examiner expressed a negative opinion based upon a longitudinal review of the record.  She determined that the Veteran was not credible in reporting his detention stressor due to conflicts with the contemporaneous service department records.  Her finding is plausible and consistent with the record.  It further weighs against the Veteran's credibility in asserting that he was tortured or abuse while in the custody of Japanese civilian authorities.  Id.

Regarding the Veteran's credibility, a February 2009 VA treatment record notes that the Veteran was discharged from SATP for threatening behavior.  When seen at the VA MHC the following month, he denied the allegation of threatening behavior.  The record reflects that he had a restraining order from his ex-wife because of threatening behavior.  His perception of what has happened in the past is not entirely reliable and inconsistent with the record.  His description of stressors in an attempt to qualify for VA compensation must also be considered in the light of his admission to being on probation for welfare fraud.  There is no convincing corroborating evidence that the stressor incident occurred.  

The Board has also considered the Veteran's assertions that he has psychological problems from general perceptions of mistreatment in the military and non-PTSD psychiatric diagnoses.  See February 2009 statement; see Clemons, 23 Vet. App. 1.    Personnel records show that the Veteran had behavioral difficulties in service and afterwards.  Nonetheless, he did not seek psychiatric treatment until many years later.  (June 2014 hearing report).  He has had an extensive substance abuse history with concomitant stressors, such as relationship, housing, and financial concerns.  His substance abuse issues are instances of willful misconduct and cannot be service connected.  38 U.S.C.A. § 105(a), 1131 (West 2014); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The additional psychiatric diagnoses of dysthymia, bipolar disorder, and the like are not shown to be related to service, but rather contemporaneous stressors and substance abuse issues.  The record does not otherwise suggest that any other incident of service is related to these additional psychiatric diagnoses.  

For the above stated reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for an acquired psychiatric disability, to include PTSD, bipolar disorder, and dysthymia must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

(ii) Bilateral knee disability

December 1978 STRs reflect that the Veteran twisted his right knee while playing football about a week ago.  Clinical evaluation showed a full range of motion and minimal tenderness of the medial area.  He had good stability.  The examiner assessed mild medial ligament strain.  He was instructed to avoid football or similar activity for the next one to two weeks.  

January 1980 STRs show that the Veteran had a two year history of knee pain and history of right knee injury from a football game eight months ago.  He also reported fracturing his right tibula and fibula in a 1975 football injury.  Clinically, he demonstrated a full range of motion and was referred for orthopedic consultation.  

Another January 1980 entry shows that the Veteran complained about knee aches from physical activity, prolonged standing, use of stairs, or squats.  It occurred intermittently over the past year.  He denied effusion or locking episodes.  Clinical examination showed the knees to be stable and without effusion.  The only clinically observed symptom was patellar tenderness with forced extension.  The examiner assessed chondromalacia.  He was given aspirin and limited to light duty.  

January 1981 Report of Medical History reflects that the Veteran denied having or having had 'trick' or locked knee.  Contemporaneous examination was unremarkable.  

December 2008 VA primary care records reflect that the Veteran had a history of fracture for his right leg.  He described his general health as good.  Review of systems showed that the Veteran denied having joint pain.  Musculoskeletal clinical examination confirmed good range of motion for the joints.  

January 2009 VA emergency room records show that the Veteran had 8/10 right knee pain since the day before.  It was excruciating.  He could not recall any trauma.  Upon clinical examination, he exhibited a full range of motion for the right knee with point tenderness in the patella region.  Examination was otherwise normal.  

January 2009 VA knee X-rays show mild medial compartment degenerative changes.  

March 2009 VA primary care records reflect that upon review of systems query, the Veteran denied having any chronic musculoskeletal pain.  

April 2009 VA primary care records include complaints of bilateral knee pain.  The examiner noted the recent X-ray report.  Clinical examination was remarkable for limited range of motion to right thigh/ lower extremity to injury.  The examiner assessed bilateral knee degeneration.  

May 2009 VA physical evaluation records show that the Veteran reported having pain in his right leg and in the top and back of his knees.  It started about one month ago during a stretching exercise.  He had a prior history of knee pain.  He was referred to the orthopedic clinic for evaluation.  

May 2009 VA orthopedic clinic records show that the Veteran had right hamstring pain and knee pain.  He endorsed swelling, noise, buckling, and pain upon stair use as symptoms.  He denied locking, spasm, or any neurological symptom.  He was not receiving treatment.  Clinical examination showed a full range of motion for both knees.  He had strong quadriceps.  Stability testing was normal.  The examiner did not observe effusion, tenderness, or patellar grind.  The examiner assessed hamstring strain and recommended physical therapy (PT).   

May 2009 VA PT initial consultation reflects that the Veteran had a right hamstring injury.  Clinical examination of the knees showed full bilateral extension and bilateral flexion to approximately 120 degrees.  Muscle strength was full.  Stability test was negative and sensation was grossly intact to light touch.  A PT plan was created.  

June 2009 VA orthopedic consultation shows that the Veteran reported a 10 years history of bilateral knee pain.  He endorsed having swelling, buckling, crepitus, locking, and difficulty using stairs.  He denied radiation or neurological symptoms.  The examiner noted X-rays confirmed mild medial narrowing without spurs.  Clinical evaluation showed slightly decreased flexion with left knee greater than right knee.  Stability testing was normal.  Patellofemoral grind and small effusions were observed.  Quadriceps were strong.  No joint tenderness was found for the left knee and diffuse tenderness was noted for the right knee.  The examiner diagnosed chondromalacia patella and hamstring strain.  

June 2009 PT records reflect that the Veteran had achieved his initial goals and had a moderate improvement in pain level.  He was discharged from PT the following month.  

September 2009 SSA physical evaluation showed that the Veteran reported sustaining numerous injuries to his knees.  He stated that both knees were in 7 or 8/10 pain on a daily basis.  Pain medication was somewhat helpful.  Clinical examination showed slightly diminished motion for the knee and was negative for additional clinically observable abnormality.  The examiner assessed bilateral knee pain.  

In his May 2010 claim, the Veteran reported that he injured both knees while being detained by Japanese civilian authorities.  

In March 2011, the Veteran was afforded a VA knee examination with review of the claims folder.  He reported that frequent physical activity in service caused his knee pain.  Initially it was just his right knee, but he later developed left knee pain.  The examiner detailed the instance of treatment in STRs.  He noted the Veteran's history of intermittent knee pain.  Currently, his knee condition had deteriorated.  He had buckling, difficulty standing, swelling, warmth, and a general 4/10 pain level.  Pain was precipitated by physical activity.  Clinical evaluation showed full extension and slightly diminished flexion motion for both knees.  Stability testing was normal.  The Veteran complained about increased pain upon repetitive motion.  No evidence of fatigue, loss of endurance, weakness, or incoordination was observed.  He was careful moving and declined to squat due to his back.  The examiner noted the January 2009 X-ray report confirming mild medial compartment degenerative changes in both knees.  The examiner diagnosed chondromalacia, hamstring strain from orthopedic records, and mild medial degenerative changes.  He expressed a negative medical opinion.  He noted that the Veteran was treated for chondromalacia, mild medial knee ligament strain, and right knee strain in service.  He explained that knee joints are weight-bearing joints and over a period of time when trauma is involved some degenerative changes occur.  He noted that the finding of mild degenerative changes occurred over 25 years after service and that that the Veteran had a work history as a forklift operator for many years.  He also observed that the only objective sign for his subjective reports of pain was medial joint space tenderness.  

At the June 2014 hearing, the Veteran reported that he initially experienced knee pain in service.  He could not recall a particular injury, but reported that he participated in highly strenuous activity.  He also detailed that he was tortured in Japanese confinement and believed his knee problems were also related to those strenuous conditions.  He continued to have knee pain and did not seek any current treatment citing lack of efficacy.   

The evidence in support of a nexus consists of the Veteran's assertions.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The fact that the Veteran had documented knee problems in service and currently has degenerative joint disease of the knees supports his claim.  The Veteran's testimony that his current knee disability is related to physical activity and knee pain symptoms exhibited in service has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  In this case, the findings of mild degenerative arthritis in both knees were made nearly 30 years following service.  

The Board finds the 2011 VA examination report more probative than the Veteran's statements.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  He cited specific findings in the records as the basis for his negative opinion, including limited clinical findings to support the Veteran's subjective reports of severe pain.  It is reasonable to infer from his comments that he believed the onset of degenerative changes and subjective complaints of pain many years after service was likely related to post-service activity, rather than in-service physical activity and sporadic knee conditions shown in service.  The VA examiner's medical opinion is plausible and consistent with the record.  The Board considers it highly persuasive evidence weighing against a nexus to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).
	
The Veteran has claimed continuous knee problems since those he experienced in service.  However, he denied having knee problems at service discharge and examination of the knees at that time did not reveal any abnormality.  When seen in May 2009, the Veteran gave a 1 month history of knee problems.  When seen the following month, he reported a 10 year history of knee pain.  During an SSA evaluation in September 2009, the Veteran reported numerous injuries to the knees.  After filing a claim for compensation in May 2010, he reported knee injuries related to his detention by Japanese authorities.  The Board does not find convincing lay evidence of continuous knee symptoms since service.  The Veteran's statements in this regard are not consistent and do not point to service until he filed a claim for compensation.  Even then, his claim centers on a period of detention near the end of his term, when the record reflects knee problems prior to that time, that appear to have resolved by service discharge (See separation examination report with Report of Medical History).  

For the reasons stated above, a nexus has not been demonstrated.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Service connection for a bilateral knee disability is not warranted.


ORDER

The petition to reopen the previously denied service connection claim for psychiatric disability, to include PTSD is allowed.

Service connection for an acquired psychiatric disability, to include PTSD, is denied. 

Service connection for bilateral knee disability is denied.  





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


